      2:20-cv-02738-DCN        Date Filed 08/18/20     Entry Number 19-1      Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Protection and Advocacy for People with                   C/A No. 2:20-cv-02738-DCN
 Disabilities, Inc.,

                                Plaintiff,

 v.                                                   MEMORANDUM IN SUPPORT OF
                                                      CCSO DEFENDANTS’ MOTION TO
 James Alton Cannon, Jr., in his official                       DISMISS
 capacity as Charleston County Sheriff, Mitch
 Lucas, in his official capacity as Assistant
 Charleston County Sheriff, Willis Beatty, in
 his official capacity as Chief Deputy of
 Charleston County Sheriff’s Office, and
 Charleston County School District,

                                Defendants.

        COME NOW Defendants Sheriff James Alton Cannon, Jr., Assistant Sheriff Mitch Lucas,

and Chief Deputy Willis Beatty, (“CCSO Defendants”), and submit this memorandum in support

of their motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1).


                                        INTRODUCTION

        Plaintiff, Protection and Advocacy for People with Disabilities, Inc. (“P&A”), was

established pursuant to federal and state law as the statewide protection and advocacy system for

South Carolina which provides protection and advocacy services for individuals with disabilities,

including children with a mental health disability. S.C. Code Ann. § 43-33-310 to -430. P&A

brought this action on behalf of juveniles housed at the Charleston County Juvenile Detention

Center (“CCJDC”) seeking expansive declaratory and injunctive relief regarding the conditions of

confinement at CCJDC.         CCSO Defendants submit that P&A lacks organizational and

associational standing to sue in this matter.
    2:20-cv-02738-DCN          Date Filed 08/18/20        Entry Number 19-1         Page 2 of 10




                                    STANDARD OF REVIEW

        Generally, challenges to standing are addressed under Rule 12(b)(1) for lack of subject

matter jurisdiction. CGM, LLC v. BellSouth Telecomms. Inc., 664 F.3d 46, 52 (4th Cir. 2011).

When resolving a motion under Rule 12(b)(1), “‘the district court is to regard the pleadings as

mere evidence on the issue, and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.’” Evans v. B.F. Perkins Co., a Div. of Standex Int'l

Corp., 166 F.3d 642, 647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R.R. Co.

v. United States, 945 F.2d 765, 768 (4th Cir. 1991)). Ultimately, the plaintiff bears the burden of

“clearly ... alleg[ing] facts demonstrating that [it] is a proper party to invoke judicial resolution of

the dispute.” Warth v. Seldin, 422 U.S. 490, 518 (1975).


                                            STANDING

        “[T]o satisfy Article III’s standing requirements, a plaintiff must show (1) that it has

suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

167, 180-81 (2000). “For an injury to be ‘particularized,’ it must affect the plaintiff in a personal

and individual way.” Spokeo, Inc. v. Robins, ___ U.S. ___, 136 S.Ct. 1540, 1548, 194 L.Ed.2d

635 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 n.1, 112 S.Ct. 2130, 119 L.Ed.2d

351 (1992)) (internal quotation marks omitted). Additionally, a “‘concrete’ injury must be ‘de

facto’; that is, it must actually exist.” Id. Furthermore, to have standing, “the plaintiff must have

suffered an injury or threat that is credible, not imaginary or speculative. Cooksey v. Futrell, 721

F.3d 226, 235 (4th Cir. 2013) (quoting Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289,
     2:20-cv-02738-DCN         Date Filed 08/18/20       Entry Number 19-1         Page 3 of 10




298, 99 S.Ct. 2301, 60 L.Ed.2d 895 (1979)) (internal quotation marks omitted). “The standing

requirement must be satisfied by individual and organizational plaintiffs alike.” White Tail Park,

Inc. v. Stroube, 413 F.3d 451, 458 (4th Cir. 2005).

       Associations, such as P&A, can allege standing based upon two distinct theories. First, the

association “may have standing in its own right to seek judicial relief from injury to itself and to

vindicate whatever rights and immunities the association itself may enjoy.” Warth v. Seldin, 422

U.S. 490, 511 (1975). Second, the association may have standing as the representative of its

members who have been harmed. Id. See also Hunt v. Washington State Apple Advertising

Comm'n, 432 U.S. 333 (1977).

       CCSO Defendants will first address associational standing in Section I, and then

organizational standing in Section II, infra.


I.     ASSOCIATIONAL STANDING

       An organization seeking to assert associational standing as the representative of its

members must establish that: “(1) its members would otherwise have standing to sue in their own

right; (2) the interests it seeks to protect are germane to the organization’s purpose; and (3) neither

the claim asserted nor the relief requested requires the participation in the lawsuit of each of the

individual members.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).

The third prong of the Hunt test is not a constitutional requirement, but a matter for prudential

consideration. United Food & Commercial Workers Union Local 751 v. Brown Group, Inc., 517

U.S. 544, 555 (1996).

       In order for an organization without traditional membership, such as P&A, to meet Hunt’s

first requirement, the Court must determine if the organization’s constituents possess “indicia of

membership” in the organization. Hunt, 432 U.S. at 344. Factors to consider are whether the
    2:20-cv-02738-DCN          Date Filed 08/18/20       Entry Number 19-1        Page 4 of 10




individuals in an organization elect the organization’s leadership, serve as the organization’s

leadership, and finance the organization’s activities, including the costs of litigation.          Id.

Ultimately, for an organization to possess the “indicia of membership,” it must “provide[ ] the

means by which [the individuals in an organization] express their collective views and protect their

collective interests.” Id. at 345. If the organization has no “members,” then there can be no

associational standing.

        Plaintiff P&A is designated under the Protection and Advocacy for Individuals with Mental

Illness Act (“PAIMI”), 42 U.S.C. § 10801, et seq., as the protection and advocacy system for

individuals with mental health disabilities in South Carolina. When a PAIMI system, such as

Plaintiff P&A, sues on behalf of individuals it protects, when those individuals are not themselves

plaintiffs, the federal courts of appeals are divided as to whether they are sufficiently similar to

traditional membership organizations to meet the first requirement for associational standing under

Hunt.

        For example, in Ass'n for Retarded Citizens of Dallas v. Dallas Cnty. Mental Health &

Mental Retardation Ctr. Bd. of Trustees, the Fifth Circuit held that individuals with disabilities are

not “members” of PAIMI systems because “[t]he organization bears no relationship to traditional

membership groups because most of its ‘clients’—handicapped and disabled people—are unable

to participate in and guide the organization’s efforts.” 19 F.3d 241, 244 (5th Cir. 1994). The Fifth

Circuit thus held that the PAIMI system did not have associational standing.

        In 2007, the Eighth Circuit joined the Fifth Circuit in denying associational standing to a

PAIMI system. Missouri Protection and Advocacy Servs., Inc. v. Carnahan, 499 F.3d 803, 810

(8th Cir. 2007). Relying on the “indicia-of-membership” portion of the Hunt opinion and the

holding in Dallas County, the court concluded that the P&A failed to meet the first prong of the
    2:20-cv-02738-DCN           Date Filed 08/18/20       Entry Number 19-1         Page 5 of 10




associational standing test because individuals with disabilities neither had the power to elect the

leadership of the P&A nor financed the P&A’s activities. Id. The Eighth Circuit went on to

conclude that even if the P&A had satisfied the first associational standing requirement, it would

have failed to satisfy the third because the participation of individual constituents with specific

claims was required. Id.

          As was the case in Dallas County and Carnahan, CCSO Defendants submit that the

constituents for whom Plaintiff P&A is bringing suit do not bear any indicia of membership in

P&A, and therefore P&A lacks associational standing to sue on their behalf. Even if P&A were

to satisfy this Court that its constituents bear the required indicia of membership, CCSO

Defendants submit that Plaintiff cannot satisfy Hunt’s third associational standing requirement

because prudential considerations should bar P&A from bringing suit on behalf of its constituents.

          Prudential concerns often bar a third party from suing on behalf of others who choose not

to sue. See, e.g., United Food, 517 U.S. at 556; Flast v. Cohen, 392 U.S. 83, 99 n.20 (1968) (“[A]

litigant will ordinarily not be permitted to assert the rights of absent third parties.”). Associational

standing is inappropriate for prudential reasons, for example, if “the nature of the claim and of the

relief sought” requires the participation of individual members. Hunt, 432 U.S. at 343. “[A]n

organization lacks standing to assert claims of injunctive relief on behalf of its members where the

fact and extent of the injury that gives rise to the claims for injunctive relief would require

individualized proof.” Jefferson v. Sch. Bd. of Norfolk, No. 2:10-cv-316, 2010 WL 11527350, at

*3 (E.D. Va. Nov. 18, 2010) (quoting Bano v. Union Carbide Corp., 361 F.3d 696, 714 (2d Cir.

2004)) (internal quotation marks omitted), aff’d 452 Fed. App’x 356 (4th Cir. 2011); see also Int’l

Woodworkers of Am. v. Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1267 (4th Cir. 1981)

(same).
     2:20-cv-02738-DCN             Date Filed 08/18/20          Entry Number 19-1             Page 6 of 10




        In Parent/Professional Advocacy League v. City of Springfield, Mass., 934 F.3d 13 (1st

Cir. 2019), the First Circuit, citing prudential concerns, held that a PAIMI system lacked

associational standing because the PAIMI system’s constituents had failed to exhaust their

administrative remedies prior to the PAIMI system bringing suit. 934 F.3d at 34–35. PAIMI

specifically requires that “[p]rior to instituting any legal action in a Federal or State court on behalf

of an individual with mental illness, an eligible [PAIMI system] ... shall exhaust in a timely manner

all administrative remedies where appropriate.” 42 U.S.C. § 10807(a).

        The same prudential concern is at issue in this case: Plaintiff P&A’s constituents’ failure

to exhaust their administrative remedies prior to P&A bringing this suit. This failure to exhaust

cuts against standing. The juveniles for whom P&A is seeking to bring suit cannot sue on their

own unless and until they exhaust their administrative remedies.

        The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust their

administrative remedies before filing a § 1983 action. 42 U.S.C. § 1997e(a). 1 The PLRA provides,

in pertinent part, that “[n]o action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.” Id.

PLRA’s exhaustion requirement applies to all inmate suits about prison life. Porter v. Nussle, 534

U.S. 516, 532 (2002). There is “no question that exhaustion is mandatory under PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing

Porter, 534 U.S. at 524). The PLRA requires “proper” exhaustion, which means “using all steps

that the agency holds out, and doing so properly (so that the agency addresses the issues on the

merits).” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022,


1
  The provisions of the PLRA apply not only to adult prisoners, but also to children confined in prisons, jails, and
juvenile detention facilities. See 18 U.S.C. § 3626(g)(3) and (5); 42 U.S.C. § 1997e(h)
    2:20-cv-02738-DCN          Date Filed 08/18/20      Entry Number 19-1            Page 7 of 10




1024 (7th Cir. 2002)). The exhaustion of administrative remedies must occur before a civil action

is commenced. Porter, 534 U.S. at 516. A prisoner may not exhaust their administrative remedies

during the pendency of a § 1983 action. Germain v. Shearin, 653 F. App’x 231, 234 (4th Cir.

2016); French v. Warden, 442 F. App’x 845, 846 (4th Cir. 2011).

       The juveniles for whom P&A is bringing suit cannot sue individually here without PLRA

exhaustion, “so there is no clear reason why the [P&A] should be able to essentially press those

[juveniles’] claims in the aggregate without that exhaustion. Put another way, it would not make

sense to allow [P&A] to escape the exhaustion requirements for the [juveniles] they are

purportedly representing.” City of Springfield, 934 F.3d at 34. Otherwise, associational standing

in this type of suit would be inconsistent with- and in fact would undercut- the PLRA’s exhaustion

requirement by allowing organizations to make an end run around a federal mandate.

       In addition to PLRA exhaustion, such is also required under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1401, et seq. The IDEA details procedures for

resolving disputes between parents and schools about the content of an individualized education

program (“IEP”). Parents may file a complaint with the appropriate local or state educational

agency, 20 U.S.C. § 1415(b)(6), spurring a “[p]reliminary meeting,” 20 U.S.C. § 1415(f)(1)(B)(i),

which, if unsuccessful in resolving the dispute, leads to a mediation process, 20 U.S.C. § 1415(e),

and then ultimately to a formal “due process hearing,” 20 U.S.C. § 1415(f)(1)(A). The general

rule is that only after these procedures have been exhausted may parents seek review of IDEA

claims in a civil action in state or federal court. See 20 U.S.C. § 1415(i)(2)(A).

       Co-Defendant Charleston County School District is notified by CCJDC staff upon the

admission of a student juvenile and is provided access, facilities, and full cooperation in order to

allow CCSD to provide educational services. With regard to IDEA exhaustion, CCSO Defendants
    2:20-cv-02738-DCN          Date Filed 08/18/20      Entry Number 19-1        Page 8 of 10




respectfully crave reference to and incorporate herein the arguments made by co-Defendant CCSD

in their Motion to Dismiss. (ECF 18).

       Plaintiff P&A seeks to sue on behalf of dozens of juveniles who have not chosen to sue nor

have those individuals pursued related administrative remedies. The Complaint concerns multiple

aspects of each juvenile’s individual experience while housed at CCJDC which raises

irreconcilable problems concerning “individualized proof.” Int’l Union, UAW v. Brock, 477 U.S.

274, 287 (1986) (quoting Warth v. Seldin, 422 U.S. 490, 515-16); see also Bano v. Union Carbide

Corp., 361 F.3d 696, 714 (2d Cir. 2004) (stating that an “organization lacks standing to assert

claims of injunctive relief on behalf of its [constituents] where ‘the fact and extent’ of the injury

that gives rise to the claims for injunctive relief ‘would require individualized proof’” (quoting

Warth, 422 U.S. at 515-16)).

       Adjudication of the claims in this case would turn on facts specific to each juvenile,

including the unique features of each juvenile’s individual and unique disability, needs, services,

placement, and experience at CCJDC. For one example, not every juvenile housed at CCJDC has

a disability. Additionally, most juveniles are held for less than 72 hours which prevents CCJDC

staff from having time to provide many of the services Plaintiff is demanding. Efficient and

successful judicial resolution of the claims would thus require the participation and cooperation of

dozens of juveniles and their parents.      Associational standing is inappropriate where such

participation is necessary. In short, PAIMI does not authorize the current plaintiff to bring claims

of this scale and complexity on behalf of its constituents. Therefore, CCSO Defendants submit

that Plaintiff P&A lacks standing to sue on behalf of the CCJDC juveniles, and requests that this

action be dismissed.
      2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 19-1         Page 9 of 10




II.       ORGANIZATIONAL STANDING

          A group has organizational standing and may bring suit on its own when it “seeks redress

for an injury suffered by the organization itself.” White Tail Park, Inc. v. Stroube, 413 F.3d 451,

458 (4th Cir. 2005). Accordingly, the established individual standing requirements—the

requirements that a plaintiff have suffered an injury, that the injury is traceable to the actions of a

defendant, and that a court could offer redressability with a favorable ruling—apply to

organizations. Friends of the Earth, Inc. v. Laidlaw Environmental Serv., Inc., 528 U.S. 167

(2000).

          When a plaintiff “is not [it]self the object of the government action ... [it] challenges,

standing is not precluded, but is ordinarily ‘substantially more difficult’ to establish.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 562 (1992) (citation omitted). To establish independent

organizational standing, a plaintiff must demonstrate “concrete and demonstrable injury to the

organization’s activities ... [rather] than simply a setback to the organization’s abstract social

interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). “The mere fact that an

organization redirects some of its resources to litigation and legal counseling in response to actions

or inactions of another party is insufficient to impart standing upon the organization.” Dallas Cnty,

19 F.3d at 244.

          The Complaint alleges only that Plaintiff P&A has brought this action “on behalf of the

Children” (ECF 1 ¶ 5) to redress alleged violations of the rights “of the Children” (ECF 1 ¶ 3).

Aside from conclusorily alleging that it is asserting organizational standing, Plaintiff P&A makes

no allegations indicating that it has itself suffered any injury. Plaintiff only alleges that the

juveniles have suffered injury. Absent any allegation of an injury to itself, Plaintiff P&A does not

have standing to sue in its own right.
   2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 19-1        Page 10 of 10




                                        CONCLUSION

       Wherefore, for the foregoing reasons, CCSO Defendants submit that this action should be

dismissed pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction as Plaintiff

does not have standing to sue in its own right or on behalf of the juveniles housed at CCJDC.



                                             Respectfully submitted,

                                             s/ Sandra J. Senn
                                             SANDRA J. SENN (Fed. ID No. 05761)
                                             ROBIN L. JACKSON (Fed. ID No. 07465)
                                             KEVIN M. DeANTONIO (Fed. ID No. 12269)
                                             Senn Legal, LLC
                                             Post Office Box 12279
                                             Charleston, South Carolina 29422
                                             (843) 556-4045
                                             (843) 556-4046 (fax)
                                             Sandy@SennLegal.com
                                             Robin@SennLegal.com
                                             Kevin@SennLegal.com

                                             Attorneys for Defendants James Alton Cannon, Jr.,
                                             Mitch Lucas, and Willis Beatty

August 18, 2020
Charleston, South Carolina
